Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
10, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 10, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00743-CV
____________
 
IN RE HEALTHMARK PARTNERS, L.L.C.
D/B/A GULF HEALTH CARE CENTER IN GALVESTON , Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 10, 2004, relator filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator asks this Court to issue a writ of
mandamus ordering Judge Susan Criss of the 212th District Court of Galveston
County to recuse herself or refer Relator=s motion to recuse to the presiding
judge of the administrative judicial district. 
See Tex. R. Civ. P.  18a.




However, relator has not provided a record reflecting that
Judge Criss refused to recuse or refer the motion to the administrative
judge.  Cf. In re Bledsoe,
41 S.W.3d 807, 811 (Tex. App.CFort Worth 2001, orig. proceeding) (holding that oral order
of trial court may be considered in mandamus action if it is adequately
shown by the trial court record ); In re Perritt, 973 S.W.2d 776,
779 (Tex. App.CTexarkana 1998, orig. proceeding)
(holding that appellate court may consider oral ruling of trial court in
mandamus action if it is adequately shown by the reporter=s record ).  
Accordingly, we deny relator=s petition for writ of mandamus,
subject to reconsideration should relator provide this Court with an adequate
record.  
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed August 10, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.